Case 6:21-cv-00600-RRS-CBW Document 15 Filed 09/09/21 Page 1 of 1 PageID #: 1159




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF LOUISIANA
                                  LAFAYETTE DIVISION

  YODJEU NTEMDE LEOPOLD CAMILLE                      : DOCKET NO. 21-cv-00600
      A201-891-113                                              SECTION P

  VERSUS                                             : JUDGE ROBERT R. SUMMERHAYS


  U S IMMIGRATION &                                  : MAGISTRATE JUDGE WHITEHURST
  CUSTOMS ENFORCEMENT

                                             JUDGMENT

         For the reasons stated in the Report and Recommendation of the Magistrate Judge

  previously filed herein, and after an independent review of the record, determining that the findings

  are correct under the applicable law, and considering the objections to the Report and

  Recommendation in the record;

         IT IS ORDERED, ADJUDGED AND DECREED that the petition before this Court be

  DENIED and the matter be DISMISSED.

         THUS DONE AND SIGNED, in chambers, in Lafayette, Louisiana, on this 9th day of

  September, 2021.



                                                          __________________________________
                                                                  ROBERT R. SUMMERHAYS
                                                           UNITED STATES DISTRICT JUDGE
